Exhibit 10.200
 
CALYPTE BIOMEDICAL CORPORATION
 
2005 DIRECTOR INCENTIVE PLAN
 
ARTICLE I
 
GENERAL
 
1.1           Purpose.
 
The purpose of the Calypte Biomedical Corporation 2005 Director Incentive Plan
is to attract and retain the best available personnel for service as Outside
Directors (as defined herein) of the Company and its Affiliates, to provide
additional incentive to the Outside Directors of the Company and its Affiliates
to serve as Directors and to encourage their continued service.
 
1.2           Definitions of Certain Terms.
 
1.2.1           “Affiliate” means a corporation which, for purposes of Section
424 of the Code, is a Parent or Subsidiary of the Company, direct or indirect.
 
1.2.2           “Award” means an award made pursuant to the Plan.
 
1.2.3           “Award Agreement” means the written document by which each Award
is evidenced.
 
1.2.4           “Board” means the Board of Directors of Calypte.
 
1.2.5           “Calypte” means Calypte Biomedical Corporation, a Delaware
corporation, and any successor thereto.
 
1.2.6           “Certificate” means a stock certificate (or other appropriate
document or evidence of ownership) representing shares of Common Stock of
Calypte.
 
1.2.7           “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the applicable rulings and regulations thereunder.
 
1.2.8           “Committee” means the Compensation Committee of the Board or any
successor thereto or such other committee or subcommittee designated by the
Board to administer the Plan in accordance with Section 1.3.
 
1.2.9           “Common Stock” means common stock of Calypte, par value $0.03
per share.
 
1.2.10         “Company” means Calypte.
 
1.2.11         “Director” means a member of the Board or of the board of
directors of an Affiliate.
 
 
 

--------------------------------------------------------------------------------

 
 
1.2.12           “Disability” means, unless otherwise defined in an Award
Agreement, or as otherwise determined under procedures established by the
Committee for purposes of the Plan, a disability within the meaning of Section
22(e)(3) of the Code.
 
1.2.13           “Employee” means any person, including officers and Directors
employed by the Company or an Affiliate. Neither service as a Director nor
payment of a Director’s fee by the Company or an Affiliate will be sufficient,
in and of itself, to constitute “employment” by the Company or by an Affiliate.
 
1.2.14           “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, and the applicable rules and regulations thereunder.
 
1.2.15           “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:
 
1.2.15.1                      If the Common Stock is listed on any established
stock exchange, the NASDAQ System or a national market system, including without
limitation, the National Market System of NASDAQ, the Fair Market Value of a
share of Common Stock will be the closing sales price for such stock (or the
closing bid, if no sales are reported) as quoted on that system or exchange (or
the system or exchange with the greatest volume of trading in Common Stock) on
the day of determination, as reported in the Wall Street Journal or any other
source the Committee considers reliable.
 
1.2.15.2                      If the Common Stock is not traded as set forth
above, the Fair Market Value will be determined in good faith by the Committee,
such determination by the Committee to be final, conclusive and binding.
 
1.2.16           “Grant Notice” means the written notice evidencing certain
terms and conditions of an Award. The Grant Notice is part of the Award
Agreement.
 
1.2.17           “Inside Director” means a Director who is an Employee.
 
1.2.18           “Option” means a stock option granted pursuant to the Plan.
 
1.2.19           “Outside Director,” for purposes of this Plan only, means a
Director who is not an Employee or a greater than 10% stockholder, directly or
beneficially of the Company or an Affiliate.
 
1.2.20           “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.
 
1.2.21           “Plan” means the Calypte Biomedical Corporation 2005 Director
Plan, as described herein and as hereafter amended from time to time.
 
1.2.22           “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Internal Revenue Code of
1986.
 
 
2

--------------------------------------------------------------------------------

 
 
1.3           Administration.
 
1.3.1           Subject to Section 1.3.4, the Plan shall be administered by the
Board or the Committee, whose members shall serve at the pleasure of the Board.
To the extent required for transactions under the Plan to qualify for the
exemptions available under Rule 16b-3 promulgated under the Exchange Act, all
actions relating to Awards to persons subject to Section 16 of the Exchange Act
may be taken by the Board or the Committee composed of two or more members, each
of whom is a “non-employee director” within the meaning of Exchange Act Rule
16b-3. To the extent required for compensation realized from Awards under the
Plan to be deductible by Calypte pursuant to Section 162(m) of the Code, such
Awards may be granted by the Committee composed of two or more members, each of
whom is an “outside director” within the meaning of Code Section 162(m).
 
1.3.2           Subject to Section 3.2, the Committee shall have complete
control over the administration of the Plan and shall have the authority in its
discretion to (a) exercise all of the powers granted to it under the Plan, (b)
construe, interpret and implement the Plan and any Award Agreements, (c)
prescribe, amend and rescind rules and regulations relating to the Plan,
including rules governing its own operations, (d) make all determinations
necessary or advisable in administering the Plan, (e) correct any defect, supply
any omission and reconcile any inconsistency in the Plan, (f) amend the Plan to
reflect changes in applicable law, (g) amend any outstanding Award Agreement in
any respect, including, without limitation, to accelerate the time or times at
which the Award becomes vested, unrestricted or may be exercised, waive or amend
any goals, restrictions or conditions set forth in such Award Agreement, or
impose new goals, restrictions and conditions, or reflect a change in the
grantee’s circumstances (e.g., a change to part-time employment status), and (h)
determine whether, to what extent and under what circumstances and method or
methods (1) Awards may be (A) settled in cash, shares of Common Stock, other
securities, other Awards or other property, (B) exercised or (C) canceled,
forfeited or suspended, (2) shares of Common Stock, other securities, other
Awards or other property, and other amounts payable with respect to an Award may
be deferred either automatically or at the election of the grantee thereof or of
the Committee, (3) loans (whether or not secured by Common Stock) may be
extended by the Company or an Affiliate with respect to any Awards and (4)
Awards may be settled by Calypte, any of its Affiliates or any of its or their
designees.
 
1.3.3           Actions of the Committee may be taken by the vote of a majority
of its members. Any action may be taken by a written instrument signed by a
majority of the Committee members, and action so taken shall be fully as
effective as if it had been taken by a vote at a meeting. The determination of
the Committee on all matters relating to the Plan or any Award Agreement shall
be final, binding and conclusive. The Committee may allocate among its members
and delegate to any person who is not a member of the Committee any of its
administrative responsibilities.
 
1.3.4           No member of the Board or the Committee or any employee of the
Company or of an Affiliate shall be liable for any action or determination made
in good faith with respect to the Plan or any Award thereunder. Each such person
shall be indemnified and held harmless by Calypte against and from any loss,
cost, liability, or expense that may be imposed upon or incurred by such person
in connection with or resulting from any action, suit or proceeding to which
such person may be a party or in which such person may be involved by reason of
any action taken or failure act under the Plan or any Award Agreement and
against and from any and all amounts paid by such person, with Calypte’s
approval, in settlement thereof, or paid by such person in satisfaction of any
judgment in any such action, suit or proceeding against such person, provided
that Calypte shall have the right, at its own expense, to assume and defend the
same. The foregoing right of indemnification shall not be available to a person
to the extent that a final judgment or other final adjudication binding upon
such person establishes that the acts or omissions of such person giving rise to
the indemnification claim resulted from such person’s bad faith, fraud or
willful criminal act or omission. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under Calypte’s Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise, or any other power that Calypte may have to
indemnify such persons or hold them harmless.
 
 
3

--------------------------------------------------------------------------------

 
 
1.4           Persons Eligible for Awards.
 
1.4.1           Awards under the Plan may be made only to Outside Directors.
 
1.4.2           The Plan shall not confer upon any grantee any right with
respect to continuation of service as a Director or nomination to serve as a
Director, nor shall it interfere in any way with any rights which the Director
or the Company may have to terminate the Director’s relationship with the
Company or with an Affiliate at any time.
 
1.5           Termination of Continuous Status as a Director.
 
1.5.1           The Committee may impose on any Award or the exercise or
settlement thereof, at the date of grant or, subject to the provisions of
Section 3.1, thereafter, such additional terms and conditions not inconsistent
with the provisions of the Plan as the Committee shall determine, including
terms requiring forfeiture, acceleration or pro-rata acceleration of Awards in
the event of a termination of grantee’s status as a Director. Except as
otherwise determined by the Committee, in the event a grantee’s status as a
Director terminates (other than upon the grantee’s death or Disability), all
Options that have not been exercised or any other Awards that remain subject to
a risk of forfeiture or which are not otherwise vested at the time of such
termination shall immediately be terminated and cancelled upon such termination.
 
1.5.2           Death or Disability. Except as otherwise provided in the
applicable Award Agreement, upon the grantee’s Disability or death, the grantee:
 
1.5.2.1    shall forfeit all Awards that have not previously vested or remain
subject to a risk of forfeiture; and
 
1.5.2.2    shall have one (1) year to exercise the grantee’s Awards that are
vested on the date of Disability or death if the grantee’s status as a Director
is due to the grantee’s Disability or death.
 
1.5.3           Termination after Change in Control. Except as otherwise
provided by the Committee or in the applicable Award Agreement, if any grantee’s
status as a Director is terminated by the Company or an Affiliate for any reason
other than the grantee’s Disability or death within six (6) months after a
“change in control” as defined in Section 3.9, then all unvested Awards and
other Awards remaining subject to a risk of forfeiture held by such grantee
shall become fully vested for exercise upon such termination.
 
 
4

--------------------------------------------------------------------------------

 
 
1.5.4           Any Awards not exercised within the permissible period of time
shall be forfeited by the grantee. Notwithstanding any of the foregoing, the
grantee shall not be permitted to exercise any Option at a time beyond the
initial option term.
 
1.5.5           Awards granted under the Plan shall not be affected by any
change of service within or among the Company and any Affiliates so long as the
grantee continues to be a Director of the Company or any Affiliate, provided,
however, if a grantee’s service as a Director by either the Company or an
Affiliate should cease (other than to become a Director of an Affiliate or the
Company), such termination shall affect the grantee’s rights under any Award
granted to such grantee in accordance with the terms of the Plan and the
applicable Award Agreement.
 
1.6           Types of Awards Under Plan.
 
Awards may be made under the Plan in the form of (a) Options, (b) stock
appreciation rights, (c) dividend equivalent rights, (d) restricted stock, (e)
restricted stock units, and (f) other equity-based or equity-related Awards
which the Committee determines to be consistent with the purpose of the Plan and
the interests of the Company or an Affiliate.
 
1.7           Shares Available for Awards.
 
1.7.1           Total shares available. Subject to adjustment pursuant to
Section 1.7.2, the total number of shares of Common Stock which may be delivered
pursuant to Awards granted under the Plan shall be 7,000,000. If, after the
effective date of the Plan, any Award is forfeited or otherwise terminated or
canceled without the delivery of shares of Common Stock or is settled for cash,
any shares of Common Stock are surrendered or withheld from any Award to satisfy
a grantee’s income tax or other withholding obligations, or any shares of Common
Stock owned by a grantee are tendered to pay the exercise price of any Award
granted under the Plan, then the shares covered by such forfeited, terminated or
canceled Award or which are equal to the number of shares settled, surrendered,
withheld or tendered shall again become available for transfer pursuant to
Awards granted or to be granted under this Plan.
 
1.7.2           Any shares of Common Stock (a) delivered by Calypte, (b) with
respect to which Awards are made by Calypte and (c) with respect to which
Calypte becomes obligated to make Awards, in each case through the assumption
of, or in substitution for, outstanding awards previously granted by an acquired
entity, shall not be counted against the shares of Common Stock available for
Awards under this Plan. Shares of Common Stock which may be delivered pursuant
to Awards may be authorized but unissued Common Stock or authorized and issued
Common Stock held in Calypte’s treasury or otherwise acquired for the purposes
of the Plan.
 
1.7.3           Adjustments. The Committee shall have the authority (but shall
not be required) to adjust the number of shares of Common Stock authorized
pursuant to Section 1.7.1 and to adjust equitably (including, without
limitation, by payment of cash) the terms of any outstanding Awards (including,
without limitation, the number of shares of Common Stock covered by each
outstanding Award, the type of property to which the Award is subject and the
exercise or strike price of any Award), in such manner as it deems appropriate
to preserve the benefits or potential benefits intended to be made available to
grantees of Awards, for any increase or decrease in the number of issued shares
of Common Stock resulting from a stock split, reverse stock split, stock
dividend, spinoff, splitup, combination or reclassification of the Common Stock,
or any other event the Committee determines in its sole discretion affects the
capitalization of Calypte., including any extraordinary dividend or
distribution. After any adjustment made pursuant to this Section 1.7, the number
of shares of Common Stock subject to each outstanding Award shall be rounded to
the nearest whole number.
 
 
5

--------------------------------------------------------------------------------

 
 
1.7.4           Except as provided under the terms of any applicable Award
Agreement, there shall be no limit on the number or the value of shares of
Common Stock that may be subject to Awards to any individual under the Plan.
 
1.7.5           There shall be no limit on the amount of cash, securities or
other property that may be delivered pursuant to any Award.
 
ARTICLE II
 
AWARDS UNDER THE PLAN
 
2.1           Agreements Evidencing Awards.
 
Each Award granted under the Plan shall be evidenced by a written document which
shall contain such provisions and conditions as the Committee deems appropriate.
The Committee may grant Awards in tandem with or in substitution for any other
Award or Awards granted under this Plan or any award granted under any other
plan of the Company or an Affiliate. By accepting an Award pursuant to the Plan,
a grantee thereby agrees that the Award shall be subject to all of the terms and
provisions of the Plan and the applicable Award Agreement.
 
2.2           No Rights as a Stockholder.
 
No grantee of an Award shall have any of the rights of a stockholder of Calypte
with respect to shares subject to such Award until the delivery of such shares.
Except as otherwise provided in Section 1.7.2, no adjustments shall be made for
dividends, distributions or other rights (whether ordinary or extraordinary, and
whether in cash, Common Stock, other securities or other property) for which the
record date is prior to the date such shares are delivered.
 
2.3           Grant of Options.
 
The Committee may grant Options to purchase shares of Common Stock from Calypte,
in such amounts and subject to such terms and conditions as the Committee may
determine. The price of an Option under this Plan shall be determined in the
sole discretion of the Committee; provided, however, if the Committee designates
an Option as an Incentive Stock Option, then such Option shall be granted only
to an employee of the Company or an Affiliate, shall have a per share price not
less than 100% of the Fair Market Value of a share of Common Stock on the date
of grant of the Option, and, if granted to a person who owns capital stock
(including stock treated as owned under Section 424(d) of the Code) possessing
more than 10% of the total combined voting power of all classes of capital stock
of the Company or an Affiliate (a “10% Owner”), have a per share price not less
than 110% of the Fair Market Value of a share of Common Stock on the date of
grant, and shall be for a period of not more than 10 years (five years if the
Grantee is a 10% Owner) from the date of grant. Notwithstanding designation as
an Incentive Stock Option, if the shares of Common Stock subject to a grantee’s
Incentive Stock Options (granted under all plans of the Company or an
Affiliate), which become exercisable for the first time during any calendar
year, have a Fair Market Value in excess of $100,000, the Options accounting for
the excess will be treated as Nonqualified Stock Options. Incentive Stock
Options will be taken into account in the order in which they were granted, and
the Fair Market Value of the shares of Common Stock will be determined as of the
date of grant.
 
 
6

--------------------------------------------------------------------------------

 
 
2.4           Stock Appreciation Rights.
 
The Committee may grant Stock Appreciation Rights in conjunction with all or
part of an Option granted under the Plan. In the case of a Nonqualified Stock
Option, such rights may be granted either at or after the date of grant of such
Option. In the case of an Incentive Stock Option, such rights may be granted
only at the date of grant of such Option. A Stock Appreciation Right shall
terminate and no longer be exercisable upon the termination or exercise of the
related Option. In either case, the terms and conditions of a Stock Appreciation
Right shall be set forth in the Award Agreement for the related Option or an
amendment thereto. Stock Appreciation Rights shall be exercisable only at such
time or times and to the extent that the Options to which they relate. Upon
exercise of a Stock Appreciation Right, a grantee shall be entitled to receive
an amount equal to the product of (a) the excess of the Fair Market Value of one
share of Common Stock over the exercise price per share specified in the related
Option times (b) the number of shares in respect of which the Stock Appreciation
Right shall have been exercised, in cash, shares of Common Stock or both, with
the Committee having the right to determine the form of payment.
 
2.5           Exercise of Options and Stock Appreciation Rights.
 
2.5.1           Any acceptance by the Committee of a grantee’s written notice of
exercise of an Option shall be conditioned upon payment for the shares being
purchased. Such payment may be made in cash or by such other method as the
Committee may from time to time prescribe.
 
2.5.2           After receiving payment from the grantee of the full Option
exercise price, or after receiving notice from the grantee of the exercise of a
stock appreciation right for which payment will be made by Calypte partly or
entirely in shares of Common Stock, Calypte shall, subject to the provisions of
the Plan or any Award Agreement, deliver the shares of Common Stock.
 
2.6           Grant of Dividend Equivalent Rights.
 
The Committee may include in the Award Agreement with respect to any Award a
dividend equivalent right entitling the grantee to receive amounts equal to all
or any portion of the dividends that would be paid on the shares of Common Stock
covered by such Award if such shares had been delivered pursuant to such Award.
The grantee of a dividend equivalent right will have only the rights of a
general unsecured creditor of Calypte until payment of such amounts is made as
specified in the applicable Award Agreement. In the event such a provision is
included in an Award Agreement, the Committee shall determine whether such
payments shall be made in cash, in shares of Common Stock or in another form,
whether they shall be conditioned upon the exercise of the Award to which they
relate, the time or times at which they shall be made, and such other terms and
conditions as the Committee shall deem appropriate.
 
 
7

--------------------------------------------------------------------------------

 
 
2.7           Grant of Restricted Stock.
 
The Committee may grant or offer for sale restricted shares of Common Stock in
such amounts and subject to such terms and conditions as the Committee shall
determine, including restrictions based upon the achievement of Performance
Goals, time-based restrictions on vesting following the attainment of the
Performance Goals; provided, that such restrictions may lapse, if so determined
by the Committee, in the event of the Grantee’s Termination of Employment due to
death, Disability or Termination of Employment by the Company or an Affiliate
without Cause. Upon the delivery of restricted shares of Common Stock, the
grantee shall have the rights of a stockholder with respect to the restricted
stock, subject to any restrictions and conditions as the Committee may include
in the applicable Award Agreement. In the event that a Certificate is issued in
respect of restricted shares of Common Stock, such Certificate may be registered
in the name of the grantee but shall be held by Calypte or its designated agent
until the time the restrictions lapse.
 
2.8           Grant of Restricted Stock Units.
 
The Committee may grant Awards of restricted stock units in such amounts and
subject to such terms and conditions as the Committee shall determine. A grantee
of a restricted stock unit will have only the rights of a general unsecured
creditor of Calypte until delivery of shares of Common Stock or cash is made as
specified in the applicable Award Agreement. On the delivery date, the grantee
of each restricted stock unit not previously forfeited shall receive one share
of Common Stock or cash equal in value to a share of Common Stock or a
combination thereof, as specified by the Committee.
 
2.9           Grant of Other Stock-Based Awards.
 
The Committee may grant other types of equity-based or equity-related Awards
(including the grant or offer for sale of unrestricted shares of Common Stock)
in such amounts and subject to such terms and conditions as the Committee shall
determine. Such Awards may entail the transfer of actual shares of Common Stock
to Plan participants, or payment in cash or otherwise of amounts based on the
value of shares of Common Stock.
 
2.10         Tax Offset Bonuses.
 
At the time an Award is made hereunder or at any time thereafter, the Committee
may grant to the grantee receiving such Award the right to receive a cash
payment in an amount specified by the Committee, to be paid at such time or
times (if ever) as the Award results in compensation income to the grantee, for
the purpose of assisting the grantee to pay the resulting taxes, all as
determined by the Committee, and on such other terms and conditions as the
Committee shall determine.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
MISCELLANEOUS
 
3.1           Date of Adoption and Term of Plan.
 
The Plan was adopted by the Board on March 7, 2005, and shall be made effective
as of such date, subject to the approval of the Plan by the stockholders of
Calypte. Unless sooner terminated by the Board, the Plan shall terminate on the
day before the tenth anniversary of the effective date of the Plan. The Board
reserves the right to terminate the Plan at any time; provided, however, that
all Awards made under the Plan prior to its termination shall remain in effect
until such Awards have been satisfied or terminated in accordance with the terms
and provisions of the Plan and the applicable Award Agreements.
 
3.2           Amendment of the Plan.
 
3.2.1           The Board may from time to time alter, suspend, discontinue,
revise, amend or terminate the Plan in any respect whatsoever, provided, that no
termination, amendment, or modification of the Plan shall adversely affect in
any material way any Award previously granted under the Plan, without the
written consent of the grantee of such Award, except as otherwise specifically
permitted in the Plan or such Award Agreement.
 
3.2.2           Unless otherwise determined by the Board, stockholder approval
of any suspension, discontinuance, revision or amendment shall be obtained only
to the extent necessary to comply with any applicable law, rule or regulation or
stock exchange requirement.
 
3.3           Stockholder Approval.
 
The Plan shall be subject to approval by the stockholders of the Company within
twelve (12) months after the date the Plan is adopted. Such stockholder approval
shall be obtained in the degree and manner required under applicable state and
federal law and any stock exchange rules.
 
3.4           Tax Withholding.
 
3.4.1           As a condition to the delivery of any shares of Common Stock
pursuant to any Award or the lifting or lapse of restrictions on any Award, or
in connection with any other event that gives rise to a federal or other
governmental tax withholding obligation on the part of Calypte or any of its
subsidiaries or affiliates relating to an Award (including, without limitation,
FICA tax), (a) Calypte may deduct or withhold (or cause to be deducted or
withheld) from any payment or distribution to a grantee whether or not pursuant
to the Plan or (b) the Committee shall be entitled to require that the grantee
remit cash to Calypte or any of its subsidiaries or affiliates (through payroll
deduction or otherwise), in each case in an amount sufficient in the opinion of
Calypte to satisfy such withholding obligation.
 
 
9

--------------------------------------------------------------------------------

 
 
3.4.2           If the event giving rise to the withholding obligation involves
a transfer of shares of Common Stock, then, unless the applicable Award
Agreement provides otherwise, at the discretion of the Committee, the grantee
may satisfy the withholding obligation described under Section 3.4.1 by electing
to have Calypte withhold shares of Common Stock (which withholding will be at a
rate not in excess of the statutory minimum rate) or by tendering previously
owned shares of Common Stock, in each case having a Fair Market Value equal to
the amount of tax to be withheld (or by any other mechanism as may be required
or appropriate to conform with local tax and other rules). For this purpose,
Fair Market Value shall be determined as of the date on which the amount of tax
to be withheld is determined (and Calypte may cause any fractional share amount
to be settled in cash).
 
3.5           Required Consents and Legends.
 
3.5.1           If the Committee shall at any time determine that any consent
(as hereinafter defined) is necessary or desirable as a condition of, or in
connection with, the granting of any Award, the delivery of shares of Common
Stock or the delivery of any cash, securities or other property under the Plan,
or the taking of any other action thereunder (each such action being hereinafter
referred to as a “plan action”), then such plan action shall not be taken, in
whole or in part, unless and until such consent shall have been effected or
obtained to the full satisfaction of the Committee. The Committee may direct
that any Certificate evidencing shares delivered pursuant to the Plan shall bear
a legend setting forth such restrictions on transferability as the Committee may
determine to be necessary or desirable, and may advise the transfer agent to
place a stop order against any legended shares.
 
3.5.2           The term “consent” as used herein with respect to any plan
action includes (a) any and all listings, registrations or qualifications in
respect thereof upon any securities exchange or under any federal, state, or
local law, or law, rule or regulation of a jurisdiction outside the United
States, (b) any and all written agreements and representations by the grantee
with respect to the disposition of shares, or with respect to any other matter,
which the Committee may deem necessary or desirable to comply with the terms of
any such listing, registration or qualification or to obtain an exemption from
the requirement that any such listing, qualification or registration be made,
(c) any and all other consents, clearances and approvals in respect of a plan
action by any governmental or other regulatory body or any stock exchange or
self-regulatory agency and (d) any and all consents or authorizations required
to comply with, or required to be obtained under, applicable local law or
otherwise required by the Committee. Nothing herein shall require Calypte to
list, register or qualify the shares of Common Stock on any securities exchange.
 
3.6           Nonassignability.
 
Except to the extent otherwise expressly provided in the applicable Award
Agreement, no Award (or any rights and obligations thereunder) granted to any
person under the Plan may be sold, exchanged, transferred, assigned, pledged,
hypothecated or otherwise disposed of (including through the use of any
cash-settled instrument) (each such action being hereinafter referred to as an
“assignment”), whether voluntarily or involuntarily, other than by will or by
the laws of descent and distribution, and all such Awards (and any rights
thereunder) shall be exercisable during the life of the grantee only by the
grantee or the grantee’s legal representative. Notwithstanding the immediately
preceding sentence, the Committee may permit, under such terms and conditions
that it deems appropriate in its sole discretion, a grantee to transfer any
Award to any person or entity that the Committee so determines. Any assignment
in violation of the provisions of this Section 3.6 shall be void. All of the
terms and conditions of this Plan and the Award Agreements shall be binding upon
any such permitted successors and assigns.
 
 
10

--------------------------------------------------------------------------------

 
 
3.7           Requirement of Consent and Notification of Election Under Section
83(b) of the Code or Similar Provision.
 
No election under Section 83(b) of the Code (to include in gross income in the
year of transfer the amounts specified in Code Section 83(b)) or under a similar
provision of the law of a jurisdiction outside the United States may be made
unless expressly permitted by the terms of the Award Agreement or by action of
the Committee in writing prior to the making of such election. If a grantee of
an Award, in connection with the acquisition of shares of Common Stock under the
Plan or otherwise, is expressly permitted under the terms of the Award Agreement
or by such Committee action to make any such election and the grantee makes the
election, the grantee shall notify the Committee of such election within ten
(10) days of filing notice of the election with the Internal Revenue Service or
other governmental authority, in addition to any filing and notification
required pursuant to regulations issued under Code Section 83(b) or other
applicable provision.
 
3.8           Change in Control.
 
3.8.1           The Committee may provide in any Award Agreement for provisions
relating to a “change in control” of Calypte (as such term is defined by the
Committee in any such Award Agreement), including, without limitation, the
acceleration or extension of the exercisability of, or the lapse of restrictions
or deemed satisfaction of goals with respect to, any outstanding Awards.
 
3.8.2           Unless otherwise provided in the applicable Award Agreement, in
the event of a merger, consolidation, mandatory share exchange or other similar
business combination of Calypte with or into any other entity (“successor
entity”) or any transaction in which another person or entity acquires all of
the issued and outstanding Common Stock of Calypte, or all or substantially all
of the assets of Calypte, outstanding Awards may be assumed or an equivalent
Award may be substituted by such successor entity or a Parent or Subsidiary of
such successor entity.
 
3.9           Right of Discharge Reserved.
 
Nothing in the Plan or in any Award Agreement shall confer upon any grantee the
right to continued Employment by the Company or an Affiliate or affect any right
which the Company or an Affiliate may have to terminate such Employment.
 
3.10         Nature of Payments.
 
3.10.1           Any and all grants of Awards and deliveries of Common Stock,
cash, securities or other property under the Plan shall be in consideration of
services performed or to be performed for the Company by the grantee. Awards
under the Plan may, in the discretion of the Committee, be made in substitution
in whole or in part for cash or other compensation otherwise payable to an
Employee.
 
 
11

--------------------------------------------------------------------------------

 
 
3.10.2           All such grants and deliveries shall constitute a special
discretionary incentive payment to the grantee and shall not be required to be
taken into account in computing the amount of salary or compensation of the
grantee for the purpose of determining any contributions to or any benefits
under any pension, retirement, profit-sharing, bonus, life insurance, severance
or other benefit plan of the Company or under any agreement with the grantee,
unless the Company specifically provides otherwise.
 
3.11         Non-Uniform Determinations.
 
The Committee’s determinations under the Plan and Award Agreements need not be
uniform and may be made by it selectively among persons who receive, or are
eligible to receive, Awards under the Plan (whether or not such persons are
similarly situated). Without limiting the generality of the foregoing, the
Committee shall be entitled, among other things, to make non-uniform and
selective determinations under Award Agreements, and to enter into non-uniform
and selective Award Agreements, as to (a) the persons to receive Awards, (b) the
terms and provisions of Awards and (c) whether a grantee’s Employment has been
terminated for purposes of the Plan.
 
3.12         Other Payments or Awards.
 
Nothing contained in the Plan shall be deemed in any way to limit or restrict
Calypte from making any award or payment to any person under any other plan,
arrangement or understanding, whether now existing or hereafter in effect.
 
3.13         Plan Headings.
 
The headings in this Plan are for the purpose of convenience only and are not
intended to define or limit the construction of the provisions hereof.
 
3.14         Governing Law.
 
ALL RIGHTS AND OBLIGATIONS UNDER THE PLAN AND EACH AWARD AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.
 
3.15         Severability; Entire Agreement.
 
If any of the provisions of this Plan or any Award Agreement is finally held to
be invalid, illegal or unenforceable (whether in whole or in part), such
provision shall be deemed modified to the extent, but only to the extent, of
such invalidity, illegality or unenforceability and the remaining provisions
shall not be affected thereby; provided, that if any of such provisions is
finally held to be invalid, illegal, or unenforceable because it exceeds the
maximum scope determined to be acceptable to permit such provision to be
enforceable, such provision shall be deemed to be modified to the minimum extent
necessary to modify such scope in order to make such provision enforceable
hereunder. The Plan and any Award Agreements contain the entire agreement of the
parties with respect to the subject matter thereof and supersede all prior
agreements, promises, covenants, arrangements, communications, representations
and warranties between them, whether written or oral with respect to the subject
matter thereof.
 
 
12

--------------------------------------------------------------------------------

 
 
3.16         Waiver of Claims.
 
Each grantee of an Award recognizes and agrees that prior to being selected by
the Committee to receive an Award he or she has no right to any benefits
hereunder. Accordingly, in consideration of the grantee’s receipt of any Award
hereunder, he or she expressly waives any right to contest the amount of any
Award, the terms of any Award Agreement, any determination, action or omission
hereunder or under any Award Agreement by the Committee, Calypte, or the Board,
or any amendment to the Plan or any Award Agreement (other than an amendment to
this Plan or an Award Agreement to which his or her consent is expressly
required by the express terms of an Award Agreement).
 
3.17         No Third Party Beneficiaries.
 
Except as expressly provided therein, neither the Plan nor any Award Agreement
shall confer on any person other than the Company and the grantee of any Award
any rights or remedies thereunder.
 
3.18         Successors and Assigns of Calypte.
 
The terms of this Plan shall be binding upon and inure to the benefit of Calypte
and its successors and assigns.
 
 
13